Case: 13-1685   Document: 9     Page: 1   Filed: 10/30/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                ______________________

  NORTHWEST FARM CREDIT SERVICES, FLCA,
             Plaintiff-Appellee,

                           v.

                   GARY HIRSCH,
                 Defendant-Appellant.
                ______________________

                      2013-1685
                ______________________

    Appeal from the United States District Court for the
District of Oregon in No. 1:11-CV-03156-PA, Senior Judge
Owen M. Panner.
                 ______________________

                      PER CURIAM.
                       ORDER
    The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Ninth Circuit.
    This appeal involves an action by Northwest Farm
Credit Services (“Northwest”) against Gary Hirsch seek-
ing ejectment, quiet title, and an injunction against
Hirsch’s trespass on Northwest’s property. The United
States District Court for the District of Oregon entered
Case: 13-1685        Document: 9   Page: 2   Filed: 10/30/2013



2                    NORTHWEST FARM CREDIT SERVICE   v. HIRSCH



judgment on Northwest’s behalf and ordered Hirsch to
vacate Northwest’s property. Hirsch filed a notice of
appeal, seeking review by the Ninth Circuit. The Ninth
Circuit dismissed that appeal for failure to prosecute.
Hirsch then filed a motion to set aside the judgment as
void under Federal Rule of Civil Procedure 60(b)(4). The
district court denied that motion. In that order, the
district court discussed its previous denial of Hirsch’s
motion to transfer the case to the Court of Federal
Claims. Hirsch now appeals the district court’s denial of
his Rule 60(b)(4) motion, seeking review by this court.
    This court is a court of limited jurisdiction, which does
not appear to include jurisdiction in this matter.
28 U.S.C. § 1295. Rather, it appears the proper forum is
the United States Court of Appeals for the Ninth Circuit.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 14 days
of the date of filing of this order as to why this appeal
should not be transferred to the United States Court of
Appeals    for    the    Ninth    Circuit   pursuant    to
28 U.S.C. § 1631.
    (2) The briefing schedule is stayed.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk
s25